department of the treasury internal_revenue_service washington d c november number release date memorandum for office symbols cc dom fs it a case number uilc district_counsel attn lisa n primavera jenny a moon from deborah a butler assistant chief_counsel field service subject internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a year issue s how do a business and investment motives differ and what factors do courts use in distinguishing between these motives what was the dominant motive of a in the present case what indicia have courts set forth in identifying taxpayers in the trade_or_business of money lending does a meet these indicia has the purchase of notes been held by courts to be within the scope of the trade_or_business of money lending was a’s purchase of the note in connection with the money lending business conclusions a’s dominant motive in making loans and purchasing notes was to make a profit this is evidenced through a’s continuous and regular conduct over a number of years the acquisition of a written obligation with fixed terms from an unrelated party and the prompt enforcement of its rights under the obligation such conduct is consistent with a business person rather than an investor a therefore meets the requirements for a trade_or_business a satisfies the guidelines set forth by courts for identifying persons engaged in the money lending business several facts lead to this conclusion a has loaned money and purchased notes for many years a is known in the community as a lender and purchaser of notes and has been approached by borrowers and sellers of notes in addition a was in no way related to borrower or to the seller of the note and took action to enforce its rights under the note the purchase of the note falls within the scope of the money lending business a’s purchase of the note was proximately related to his money lending business it was a’s practice to purchase notes in the ordinary course of its business for many years facts we rely upon the statement of facts contained in your memorandum of date a has been in the money-lending business for many years a has made loans and purchased extant obligations from other lenders a is known by the community to be a money lender and is regularly approached by prospective borrowers and sellers of debt obligations in year an individual who had heard of a’s past money lending activities sold to a a note secured_by a second deed_of_trust after failing to receive payment from the borrower and to recoup the loss from a foreclosure sale of the first deed_of_trust a deducted the note as a business_bad_debt law and analysis sec_166 and sec_1_166-1 provide that a deduction may be taken for any bona_fide debt which becomes worthless in the taxable_year a bona_fide debt arises from a debtor-creditor relationship based on a valid and enforceable obligation to pay a fixed or determinable sum sec_1 c sec_166 in defining a nonbusiness_bad_debt distinguishes between a business and nonbusiness_bad_debt a business_bad_debt is one which is created acquired or incurred in connection with a taxpayer’s trade_or_business sec_166 a nonbusiness_bad_debt is any other type of debt id whereas a business_bad_debt is deductible in full a nonbusiness_bad_debt is deductible only as a short-term_capital_loss sec_166 d prior to the passage of the revenue bill of there was no distinction between the tax consequences of declaring a business and nonbusiness_bad_debt sec_1_166-5 states that distinguishing between a business and a nonbusiness_bad_debt is a factual question the regulations set forth a two- pronged test for determining whether a taxpayer is entitled to a bad_debt deduction first the taxpayer must be engaged in a trade_or_business and second the debt must be proximately related to that trade_or_business sec_1_166-5 in united_states v generes the supreme court held that a proximate relationship between the debt and the trade_or_business exists if the dominant motive for the loan is related to the taxpayer’s business 405_us_93 reh’g denied 405_us_1033 the requirement of a dominant motive is designed to prevent taxpayers from using unrelated or weakly related business interests as a vehicle to obtain more favorable tax consequences id pincite each bad_debt deduction should be examined independently to ascertain the true nature of the transaction from which the deduction stemmed to determine whether it was created or incurred in the taxpayer’s trade_or_business as well as whether a proximate relationship exists between the debt and the trade_or_business 373_us_193 reh’g denied 374_us_858 20_tc_130 although you have stated that it has been established that a was in the trade_or_business of money lending you have raised several questions which shall be addressed below about the application of the legal principles stated above in the context of a taxpayer engaged in the money lending business these questions are what does it mean to be in the money lending business what is the distinction between an investment motive and a business motive what factors do courts use in distinguishing between these two motives and whether the purchase of an existing note is within the scope of the money lending business how do business and investment motives differ and what factors do courts use in distinguishing between these two motives what was the dominant motive of a in the present case as stated above the question of whether a bad_debt is proximately related to a trade_or_business involves an inquiry into the dominant motive which the taxpayer had for making the loan the taxpayer’s dominant motive is identified by examining the objective facts surrounding the business transaction which as you stated in your memorandum is a matter of judgment in each case 503_f2d_1291 10th cir although investors and persons engaged in a trade_or_business share common goals such as the desire to make a profit there are characteristics unique to business persons and investors which courts have used to distinguish between taxpayers entitled to a business versus a nonbusiness_bad_debt deduction a taxpayer is engaged in a trade_or_business where his activities are conducted in good_faith with continuity and regularity and for the purpose of making a profit or income 480_us_23 16_tc_1248 trade_or_business necessitates expending of substantial amount of time and effort and maintaining books and an office whether a person is engaged in a trade_or_business is a factual inquiry 312_us_212 reh’g denied 312_us_714 although investors and persons engaged in a trade_or_business are both motivated by profit every profit-making activity cannot be characterized as a trade_or_business bettinger v commissioner tcmemo_1970_18 29_tcm_52 this interpretation of trade_or_business is also present in the legislative_history of sec_166 the committee reports for the revenue act of distinguish between losses_incurred in a trade_or_business and those derived from any profit-making transaction including those not connected with a business h_r ways_and_means_committee rep no 77th cong 1st sess 1942_2_cb_573 although a taxpayer may possess a profit_motive for his lending activities such activities may fail to constitute a trade_or_business if they were not engaged in with such frequency as to rise to the level of a business magee v commissioner tcmemo_1993_305 66_tcm_105 in hoogerworf v commissioner the court held that the taxpayer’s lending activities did not fit into the category of a trade_or_business which was narrowly defined as requiring the expenditure of a substantial amount of time and effort since his activities were neither consistent nor regular hoogerworf v commissioner tcmemo_1976_185 35_tcm_810 there are several factors which courts have employed to decide whether a taxpayer’s money lending activities are sufficiently extensive to constitute a trade_or_business these include the number of loans made by taxpayer over the years the amount of time spent on money lending activities the maintenance of an office for purposes of engaging solely in the money lending business the maintenance of books_and_records detailing taxpayer’s money lending activity whether taxpayer held himself out to the public to be in the money lending business whether the taxpayer advertised his loan services whether taxpayer had a reputation in the community for making loans the amount of income the taxpayer derived from his money lending activities and whether the taxpayer indicated that he was in the money lending business on his or her tax_return u s v henderson 375_f2d_36 5th cir cert_denied 346_us_816 moreover the amount of a loan is not a determinative factor in assessing whether a taxpayer’s activities constitute a trade_or_business 73_tc_1081 acq 1981_2_cb_1 taxpayer who made isolated loans for large amounts of money did not establish that he was in the money lending business these factors are discussed in greater detail in the response to your next question regarding what constitutes the trade_or_business of money lending in differentiating between business and investment motivations the supreme court in whipple v commissioner contrasted dividend income or increased value of a stock which is derived from the successful operation of an entity in which monies are invested with income derived from the efforts of the taxpayer in running his own business whipple u s pincite a taxpayer must show that his goal was to achieve more than the return of an investor through his own activities id in maytag v u s the court made a similar distinction in stating that one is not engaged in a business simply because he has invested money in it for the purpose of making a profit and if he lends money to it to protect his investment and loses the money he has not lost the money in the business in which he is engaged 289_f2d_647 cl_ct disapproved on other gds 373_us_193 reh’g denied whipple v commissioner 374_us_858 a loan may thus be made for investment motives when a taxpayer’s goal is to increase or protect the value of his stock in the debtor company or to protect his existing investment in a company see 331_f2d_753 5th cir jones v commissioner tcmemo_1997_368 weber v commissioner t c memo therefore a taxpayer seeking a business_bad_debt deduction must show that the activity from which the loss was derived was separate from the amount taxpayer would have received as a return on his investment in a company bettinger t c m pincite you point out in your memorandum citing the court’s discussion in henderson that since investing is a motive for those engaged in the business of money lending there is no real distinction between business and investment motives as a trade_or_business is not established by every person who engages in profit-making activities not every investor is engaged in the money lending business the extent to which taxpayer devotes himself to money lending activities and conducts a business according to the factors mentioned above define the distinction between business and investment motives the henderson court highlighted several factors such as the absence of loan terms the non-payment of principal or interest and lack of security which led it to conclude that the taxpayer’s actions did not resemble those of a taxpayer engaged in the money lending business henderson f 2d pincite the court emphasized the taxpayer’s passive role in henderson in that she chose not to secure her rights to interest or repayment and any return she would receive would depend solely upon the success of the corporation id the court relied upon these factors in denying the taxpayer a bad_debt deduction even though a taxpayer’s personal investment activities may be extensive and occasionally involve loans of large amounts of money courts have consistently held that these activities do not rise to the level of a trade_or_business of money lending higgins u s pincite in smith v commissioner a business_bad_debt deduction was disallowed where although taxpayer managed invested and made loans to a number of corporations he did not regularly engage in money lending smith v 203_f2d_310 2nd cir cert_denied 346_us_816 similarly the court in estate of bounds v commissioner noted that the taxpayer made loans for investment purposes and distinguished between a taxpayer engaged in a trade_or_business and an investor by observing the level and degree of lending activities estate of bounds v commissioner tcmemo_1983_526 46_tcm_1210 in eberhart v commissioner the court held that taxpayer presented insufficient evidence that he was in the money lending business by merely making isolated loans maintaining records of his loans and reporting interest_income eberhart v commissioner tcmemo_1977_155 36_tcm_660 the court held that these factors were insufficient to establish a business of money lending and furthermore that it would be natural for an investor to engage in these activities id see also 253_f2d_403 4th cir extensive personal investment activities cannot establish trade_or_business of money lending 208_f2d_457 2nd cir denial of deduction where bad_debt_loss occurred in course of taxpayer’s personal investment deely v commissioner t c pincite taxpayer’s management of own investments can never constitute a trade_or_business marks v commissioner tcmemo_1983_574 41_tcm_1408 single loan to company insufficient to show that taxpayers were in the money lending business mayo v commissioner tcmemo_1957_9 16_tcm_49 taxpayer involved in investing and money lending to a number of businesses was not found to be engaged in a trade_or_business where activities lacked continuity and frequency thus a taxpayer must show a frequent and continuous pattern of lending activities to prove that he is in the money lending business another distinction between business and investment motives can be found by focusing on the type of benefit or return which the taxpayer expected from the loan and how the taxpayer would have benefitted from loan had it not become worthless if the source of a taxpayer’s return is dependent largely or solely on the future profits of the corporation to which the loans were made this is another indication that the taxpayer was engaged in investment activities rather than in the business of lending money 31_tc_574 bettinger v commissioner t c m pincite where a taxpayer advanced monies to several corporations and the return on the monies he invested was derived largely from sale of his stock in the corporation the court held that the taxpayer was an investor and not in the business of lending money post v commissioner tcmemo_1979_419 39_tcm_311 if the loan produced an increase in the value of the stock and capital_gains upon its sale this is indicative of a nonbusiness motive osterbauer v commissioner tcmemo_1995_490 70_tcm_988 if on the other hand the result is to increase a taxpayer’s income the motives are more likely to be business related id moreover the success or failure of the loans must have some direct effect on the business_of_the_taxpayer to be considered a business_bad_debt 615_f2d_1253 9th cir accord 376_f2d_623 9th cir anticipated benefit to taxpayer’s business must be real and direct williams v u s aftr2d m d fla to determine whether loans were proximately related to business one factor to examine is whether taxpayer expected a direct and not remote or speculative benefit from them examining the degree of risk and speculation which a taxpayer is willing to accept relating to the monies lent is another way in which business and investment motives may be distinguished in discussing the difference between a creditor and a stockholder the court in gilbert v commissioner stated that a stockholder is more willing to hazard a risk with his contributions whereas a lender seeks a definite obligation with set terms 248_f2d_399 appeal after remand 262_f2d_512 2nd cir cert_denied 359_us_1002 in hunsaker v commissioner a taxpayer made unsecured loans to his father’s business hunsaker v commissioner f 2d pincite in deciding that the debts which eventually became worthless were nonbusiness in nature one factor the court noted was that at the time the loans were made the borrower was seriously undercapitalized and experiencing cash_flow problems which made the likelihood of attaining a profit a mere expectation of a future benefit id see also bettinger t c m pincite taxpayer’s continued advancement of funds despite borrower’s weak condition was one factor that negated finding of money lending business in the present case a’s dominant motive for making loans and purchasing notes was to make a profit there are several facts which support this position namely a’s continuous and regular conduct of making loans and purchasing extant obligations over a number of years and the acquisition of a secured obligation evidenced by a written note with fixed terms moreover you stated that a was in no way related to any of the parties involved with the note including the seller and the borrower a’s prompt enforcement of his rights under the obligation upon nonpayment is yet another factor which weighs in favor of business motives viewed as a whole such conduct is more consistent with that of a business person than an investor what are the indicia of the trade_or_business of money lending does a meet these indicia courts have allowed bad_debt deductions for lenders who are engaged in the trade_or_business of lending money although this question is highly fact sensitive courts have set forth a number of guidelines by which this determination may be made first a standard commonly employed by courts is the frequency and time which a taxpayer has devoted to money lending activities in proportion to his other activities the exceptional situation standard mentioned in your memorandum provides that a bad_debt deduction will be allowed only when the taxpayer’s money lending activities are so extensive as to constitute a trade_or_business 20_tc_808 aff’d 211_f2d_575 3rd cir courts’ interpretations of whether a taxpayer’s activities are extensive enough to place him in the money lending business have been guided by many factors these include the number of loans made by taxpayer over the years eberhart v commissioner t c m pincite the amount of time spent on money lending activities rankin v commissioner no big_number t c memo the maintenance of an office for purposes of engaging solely in the money lending business 21_tc_407 carraway v commissioner tcmemo_1994_295 67_tcm_3139 the maintenance of books_and_records detailing taxpayer’s money lending activity ferguson v commissioner t c pincite whether taxpayer held himself out to the public to be in the money lending business 401_f2d_600 9th cir 15_tc_958 whether the taxpayer advertised his loan services mccracken v commissioner tcmemo_1984_293 48_tcm_248 whether taxpayer had a reputation in the community for making loans 255_fsupp_613 d or the amount of income the taxpayer derived from his money lending activities 32_tc_604 aff’d 276_f2d_368 4th cir scrivani v commissioner tcmemo_1992_467 64_tcm_523 and whether the taxpayer indicated that he was in the money lending business on his or her tax_return deely v commissioner t c pincite 33_tc_226 carraway v commissioner tcmemo_1994_295 67_tcm_3139 courts have not required that all these factors be present for a taxpayer to be in the money lending business but have examined each case on its own to assess the scope and nature of taxpayer’s overall lending activities u s v henderson f 2d pincite in several where courts found taxpayers to be in the business of money lending and thus entitled to a business_bad_debt deduction courts carefully scrutinized the above factors to determine whether taxpayers’ activities were so extensive as to constitute a trade_or_business in carpenter v erickson the court held that the taxpayer was in the money lending business where taxpayer financed and guaranteed loans for seven entities and persons for a six year period was known in his community as a money lender and had no relationship with the individuals or ownership_interest in the entities with whom he dealt carpenter v erickson f_supp pincite similarly in serot v commissioner the tax_court cited fifty-five loans totaling dollar_figure made within a period of ten years voluminous records memorializing these loans reputation in his community as a money lender devotion of forty to fifty hours per week to lending activities and absence of relationship to borrowers as sufficient evidence to establish taxpayer’s business as a money lender serot v commissioner tcmemo_1994_532 68_tcm_1015 the court reached this conclusion despite the fact that the taxpayer’s records were somewhat disorganized and not completely accurate and the failure of taxpayer to advertise in cushman v united_states the court found taxpayer’s money lending activities extensive enough to constitute a business where twenty-one loans were made over eight years taxpayer maintained an office at home and employed a full-time secretary 148_fsupp_880 d ariz see also ruppel v commissioner tcmemo_1987_248 53_tcm_829 taxpayer made one hundred and twenty-four loans with seventy-six entities over ten years was known in community as money lender had no interest in borrowers’ companies and kept books_and_records mccracken v commissioner t c m pincite loans to twelve borrowers totaling dollar_figure over course of fifteen years twenty-year reputation as money lenders maintenance of separate bank account books_and_records lack of relationship to borrowers indicated existence of loan business jessup v commissioner tcmemo_1977_289 36_tcm_1145 taxpayer held to be in money lending business despite fact that he did not maintain office advertise or devote more than twenty-five hours per week to loan activities minkoff v commissioner tcmemo_1956_269 15_tcm_1404 substantial number of loans and amounts of money loaned placed taxpayer in money lending business estate of cone v commissioner tcmemo_1954_56 13_tcm_512 money lending business established where numerous interest bearing loans memorialized by notes over a period of fifteen to twenty years were made another way in which courts have examined whether a taxpayer is in the money lending business is through a review of the terms and conditions of the loan from which the deduction is derived as well as other loans which the taxpayer has made in reviewing the terms and conditions of a loan the courts have considered whether the loan was interest bearing whether the terms of the loan were written whether the loans were made with any expectation of repayment by the lender and borrower the debtor’s ability to obtain money from other creditors the degree of speculation involved and whether the creditor made any efforts to enforce the loans upon non-payment 555_f2d_364 3rd cir if the taxpayer fails to establish basic terms of interest maturity or security then courts are not likely to view his activities as constituting a money lending business see generally sekulow v commissioner tcmemo_1980_564 41_tcm_582 it is important to note that one of the problems which spurred the amendment creating the distinction in tax consequences between business and nonbusiness deductions was the abuse of the bad_debt deduction by persons who loaned money even though they not expect to be repaid h_r ways_and_means_committee rep no 77th cong 2d sess 1942_2_cb_408 these factors relate more generally to whether monies advanced by a taxpayer constitute a loan to which sec_166 applies or a capital_contribution as stated in the regulations a bona_fide debt arises from a debtor-creditor relationship based on a valid and enforceable obligation to pay a fixed or determinable sum sec_1_166-1 a capital_contribution differs from a loan in that it is an investment placed at the risk of the success or failure of the business see 91_tc_874 31_tc_574 stark v commissioner tcmemo_1982_639 the issue of whether an advancement is debt or equity is a factual determination which focuses on several factors such as the parties’ intent the relationship between the creditors and shareholders ability of borrower to obtain a loan from others the amount of risk involved in the loan and whether there are formal terms such as an interest rate an obligation to repay and a fixed maturity_date 398_f2d_694 3rd cir where a taxpayer claimed that his monetary advances to a corporation were business bad_debts incurred in taxpayer’s money lending business the court held that the advances were not loans but capital contributions since the advances were made to an insolvent corporation and there was no written evidence of a significant amount of the monies he advanced 33_tc_226 acq 1960_2_cb_7 in krause v commissioner taxpayer argued that monies advanced to a corporation constituted business bad_debts in conjunction with his money lending business the court held that the monies advanced were not loans but capital contributions as their repayment was dependent solely upon the earning of future profits krause v commissioner tcmemo_1967_68 26_tcm_358 numerous courts have held that where no written indicia of a loan exists such as an obligation to repay a date for repayment security for the loan or the applicable_rate of interest due the advances constitute capital contributions rather than loans in gross v commissioner the court held that taxpayer was not in the money lending business where his advancements were not evidenced by a note terms of interest dates for repayment or security 401_f2d_600 9th cir in bettinger v commissioner a taxpayer who claimed that he was in the business of lending money was denied a business_bad_debt deduction where he took no action to collect interest or enforce his notes and loaned money to entities in poor financial condition to whom other lenders would not make loans bettinger v commissioner t c m pincite the court held that taxpayer’s actions were inconsistent with a those of a person in the business of lending money id pincite accord u s v henderson f 2d pincite evidence that taxpayer took no action to enforce repayment charged no interest and agreed to accept a share of profits from company if received indicated that monies advanced were not loans farkas v commissioner t c memo 50_tcm_1085 noting that an important distinguishing factor between debt and capital_contribution is a provision for interest payments cochran v commissioner tcmemo_1955_66 14_tcm_206 continued advances to corporation operating at a loss showed intent to place advances at risk of business and recover investment only if company was profitable and thus constituted capital contributions see also recklitis v commissioner t c pincite commenting that it is extremely improbable that prudent creditor would lend money interest free unsecured and for an unspecified time to an entity in questionable financial condition 57_tc_568 aff’d 472_f2d_590 6th cir lending activity found not to constitute business as activity was casual and spontaneous 37_tc_347 aff’d 310_f2d_815 3rd cir absence of repayment date or interest rate to be paid indicated that contributions were not loans 32_tc_604 aff’d 276_f2d_368 4th cir vague records of advancements absence of interest payments collateral and maturity_date and reliance on success of corporation for repayment negated finding of business_bad_debt carraway v commissioner t c m pincite loans based on handshakes and occasional allowance of services as payment lacked formality associated with money lending business steury v commissioner tcmemo_1985_416 50_tcm_744 where no formal repayment scheme existed and there was no likelihood that funds would be loaned by outside creditor court held that advances were capital contributions a third and related way in which courts determine if a taxpayer is in the business of money lending is by examining the scope of his or her money lending activity this entails an inquiry into whether the majority of taxpayer’s loans are made to businesses in which taxpayer had an interest or to persons in some way related to the taxpayer as the supreme court noted in burnet v clark where a substantial number of advancements are made to an entity in which a taxpayer has an interest and the advancements possess the characteristics of informality and lack of security described above they are often held to be capital contributions whose motivations often stem from the taxpayer’s desire to protect his investment 287_us_410 in post v commissioner the court rejected the taxpayer’s argument that he was in the money lending business noting that most of his advancements were made to his wholly owned corporation and lacked terms of repayment post v commissioner tcmemo_1979_419 39_tcm_311 the court rejected a similar argument in rollins v commissioner where taxpayer had served as director officer and general counsel in the group of corporations to which the majority of his advancements were made rollins v commissioner t c pincite this fact along with the absence of interest payments repayment dates and reliance on profits of company for future repayment led the court to conclude that the advances were capital contributions and not business_debts id in palmer v commissioner the scope of taxpayer’s lending activity was held to be too narrow to constitute a trade_or_business of financing corporations since his lending activity was limited to the company in which he held stock palmer v commissioner 17_tc_702 the court in lohman v u s determined that the taxpayer was not in the loan business where the only loans he made were to a company in which he held stock and moreover where he did not receive full reimbursement lohman v u s aftr2d n d okla the court characterized these payments as capital contributions id pincite accord carraway v commissioner tcmemo_1994_295 lee v commissioner tcmemo_1986_294 bush v commissioner tcmemo_1968_039 beeman v commissioner tcmemo_1961_86 bradley v commissioner tcmemo_1956_189 funke v commissioner tcmemo_1955_156 similarly where the scope of a taxpayer’s lending activity consists primarily of loans to relatives or personal friends courts have not allowed a business_bad_debt deduction as the loans were not made in connection with any trade_or_business of the taxpayer between relatives with no written terms no efforts to collect interest or principal and repayment only in the event that the business became successful united_states v henderson f 2d pincite see also doneff v commissioner tcmemo_1991_253 jessup v commissioner tcmemo_1977_289 eberhart v commissioner tcmemo_1977_155 mangrum v commissioner tcmemo_1960_136 mayo v commissioner tcmemo_1957_9 the henderson case involved a loan a’s business as a money lender is supported by the following facts a has loaned money and purchased notes for many years a has a reputation in the community as a lender and purchaser of notes and has been approached by borrowers and sellers of notes you have presented no evidence that a was in any way related to the borrowers or to the seller of the note furthermore a took action to enforce its rights under the note evidencing an expectation of repayment there are no facts in your memorandum which would indicate that a acquired the note for investment purposes outside of his money lending business or are inconsistent with an individual engaged in the money lending business has the purchase of notes been held by courts to be within the scope of the trade_or_business of money lending was the taxpayer’s purchase of the note proximately related to his money lending business the purchase of notes by an individual falls within the scope of the money lending business the code and treasury regulations contemplate worthless_debt deductions derived not only from loans originated by a taxpayer but also from a taxpayer’s acquisition of existing loans in defining a business_bad_debt the code and regulations state that the debt must be either created or acquired in the course of a taxpayer’s trade_or_business sec_166 sec_1 b emphasis added an example furnished in the regulations in which an obligation is sold by its original owner to a third party purchaser illustrates this point sec_1_166-5 ex in order for the acquired debt to be a business debt it must have been acquired in connection with the purchaser’s trade_or_business and at the time the debt becomes worthless the purchaser must be engaged in a trade_or_business incident to the conduct of which a loss from the worthlessness of such claims is a proximate result id the legislative_history for sec_166 also contains references to the acquisition of debt by a taxpayer which evidences an intent to include within the statute’s scope not only loans created by the taxpayer but also existing loans which a taxpayer acquires h_r ways_and_means_committee rep no 77th cong 2d sess c b in kasachkoff v commissioner the court held that a petitioner who was in the business of acquiring large numbers of secured trust notes from their holders was engaged in a business and was thus entitled to bad_debt deductions on those notes which had become worthless kasachkoff v commissioner tcmemo_1960_252 19_tcm_1393 the court noted the volume and continuity of petitioner’s business the large amount of time spent on this activity and the fact that the activity was a major source of his income in holding that petitioner was in the business of buying and selling secured second and third_trust notes kasachkoff t c m pincite similarly in hutton v commissioner petitioner sought a bad business debt deduction relating to his money lending activities hutton v commissioner tcmemo_1976_006 35_tcm_16 one portion of his money lending activities consisted of acquiring existing notes an activity in which taxpayer had regularly continuously engaged for a period of years id pincite the court held that petitioner’s acquisition of notes was part of his business of lending money id in the instant case a’s purchase of the note was proximately related to a’s money lending business and the loss which a suffered occurred during the time in which it was engaged in that business the facts of the present case resemble those of kasachkoff and hutton in that a has been in the practice of originating loans and purchasing existing obligations from lenders in the ordinary course of his business for many years and is known by the community as a money lender and note purchaser a was not related to the seller of the note or the borrower it is not evident from the facts that the taxpayer purchased this particular note for any other reason than to make a profit thus the note is proximately related to a’s business case development hazards and other considerations deborah a butler assistant chief_counsel field service thomas d moffitt by thomas d moffitt senior technician reviewer income_tax and accounting branch field service division
